Citation Nr: 1038758	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  09-19 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD) prior to December 1, 2009, 
and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The appellant served on active duty from January 1966 to January 
1968.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania which granted an initial evaluation of 30 percent 
for the Veteran's PTSD.  During the pendency of the appeal, an 
increased evaluation of 50 percent was assigned effective 
December 1, 2009, in a December 2009 rating decision.  The Board 
notes, with respect to increased ratings, the United States Court 
of Appeals for Veterans Claims (Court) has held that on a claim 
for an original or increased rating, the appellant will generally 
be presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is allowed.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a May 2010 hearing at the RO before a 
Decision Review Officer (DRO).  Transcripts of this proceeding 
have been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

For increased rating claims, such as the PTSD claim here, the 
duty to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a).

The Veteran was last afforded a VA examination for his PTSD in 
December 2009, almost one year ago.  In April 2010, a letter from 
the Veteran's private physician, Dr. H., was received.  This 
letter characterizes the Veteran's PTSD as severe and indicates 
that his symptoms have increased in severity.  As there is 
evidence suggesting a worsening in his disability, a new VA 
examination must be scheduled. 

The Board notes that the Veteran and his representative have 
referenced private treatment records by Dr. H. which are 
currently not in the claims file.  In March 2010 the RO supplied 
the Veteran with the required form and requested that he provide 
information about his private physician, Dr. H., so that the VA 
could obtain those records.  The Veteran failed to respond to 
this request.  The issue was also addressed at the May 2010 DRO 
hearing, and the Veteran's representative stated he would 
retrieve the private treatment records and supply them to the 
DRO.  The record was left open for 30 days so that the private 
treatment records could be supplied, but ultimately neither the 
Veteran nor his representative provided any additional records.  
The only private treatment evidence is an April 2010 letter from 
Dr. H. which was supplied at the DRO hearing.  As the claim is 
being remanded for a new VA examination, the Veteran and his 
representative are offered one additional opportunity to provide 
the private treatment records by Dr. H. for the Veteran's 
treatment of PTSD.

The Board further notes that the most recent VA treatment records 
in the claims file are from December 2009.  On remand, the RO 
should make efforts to obtain all outstanding treatment records 
at any VA treatment facility from December 2009 through the 
present.

At a May 2010 DRO hearing, the Veteran's representative raised 
the issue of total rating based on individual unemployability if 
the Veteran was not granted a 100 percent for PTSD.  The Veteran 
also provided an April 2010 private letter from Dr. H. which 
stated the Veteran's PTSD symptoms had worsened, indicated that 
the Veteran was not employed and was unemployable, and assigned 
the Veteran a GAF score of 42.  The U.S. Court of Appeals for 
Veterans Claims recently held that a request for TDIU is not a 
separate claim for benefits, but rather involves an attempt to 
obtain an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part and 
parcel to that claim for an increased rating is whether a total 
rating based on individual unemployability as a result of that 
disability is warranted.  Id at 455.  As such, future 
adjudication of the Veteran's claim should include the issue of 
TDIU, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA 
treatment records for the period from 
December 2009 through the present.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.  If the AOJ 
is unable to obtain any of the relevant 
records sought, it shall notify the Veteran 
that it has been unable to obtain such 
records by identifying the specific records 
not obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect to 
the claim.  38 U.S.C. § 5103A(b)(2) (West 
2002).

2.	Schedule the Veteran for a VA psychiatric 
examination to determine the current 
degree of severity of his PTSD.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that such review was 
completed.  The examiner should identify 
the nature, frequency, and severity of all 
current manifestations of PTSD.  The 
examination report should include a full 
psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which support 
the score.  The examiner should 
specifically comment on the impact of the 
Veteran's PTSD upon his social and 
industrial activities including his 
employability.  In addition to the other 
criteria, the examiner should specifically 
offer an opinion as to whether it is at 
least as likely as not that the Veteran's 
PTSD causes marked interference with his 
employment or, in the alternative, renders 
him unable to secure or maintain 
substantially gainful employment.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is less than 
50% likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any opinion 
provided.  A detailed rationale should be 
provided for all opinions.  Conversely, if 
the examiner concludes that an etiological 
opinion cannot be provided, he or she should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.
2.	Once again, request that the Veteran or his 
representative provide all available private 
treatment records from Dr. H. regarding 
treatment for PTSD.

4.	After completing the above, and any other 
development deemed necessary, the AOJ should 
readjudicate the claim of service connection 
for PTSD.  If the benefit sought on appeal 
is not granted, the appellant should be 
furnished with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


